NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUSTAVO ADRIAN PRIEGO,                          No. 16-15722

                Plaintiff-Appellant,            D.C. No. 3:14-cv-02366-JD

 v.
                                                MEMORANDUM*
SULLIVAN; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      California state prisoner Gustavo Adrian Priego appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Priego failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his wrist injury. See id. at 1057-60 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to inmate health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Priego’s motion for

appointment of counsel because Priego failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Priego’s request for judicial notice (Docket Entry No. 31) is denied.

      AFFIRMED.




                                           2                                      16-15722